Title: To Alexander Hamilton from Constant Freeman, 8 May 1799
From: Freeman, Constant, Jr.
To: Hamilton, Alexander


          
            Sir
            Philadelphia, 8th. May 1799.
          
          I have the honor to acknowledge the receipt of your letter of the fifth instant.
          I have engaged my passage in the Ship South Carolina, which will sail from this port for Charleston, on the seventeenth—If your dispatches should then be ready, I would consider it an honor conferred on me to present them to Genl. Pinckney.
          I am with the greatest respect Sir, Your obedient & humble servant
          
            Constant Freeman
          
          Major General Hamilton
        